Citation Nr: 0731522	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the Army from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The issue of entitlement to service connection for 
hypertension to include as secondary to service-connected 
diabetes mellitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

Hypothyroidism was not shown in service and is not shown to 
be etiologically related an in-service disease or injury, or 
a service-connected disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for hypothyroidism, to include as secondary to a 
service-connection condition, are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007); 
3.310(a) (2006), as amended by 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) (2007)). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant' s possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case ("SSOC"), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  

Given these parameters, the Board finds no deficiencies in 
the timing and content of the VCAA notification in this case.  
The veteran was provided notice of the VCAA in a July 2003 
letter, prior to the initial adjudication of his claim in the 
August 2004 rating decision.  He was also issued an August 
2005 VCAA notice letter followed by a July 2007 SSOC.  

Specifically, the VCAA letters summarized the evidence needed 
to substantiate the claim and VA's duty to assist.  The July 
2003 and August 2005 letters specified the evidence the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the letters clearly satisfied the 
first three "elements" of the notice requirement.  In 
addition, the July 2003 letter stated: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us," satisfying the fourth "element."  
  
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  In a letter dated July 2007, he was notified of the 
evidence needed to establish a disability rating and 
effective date for the claim on appeal.  Therefore, VA's duty 
to notify him has been satisfied.

With regard to the duty to assist, the VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  The Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination addressing the etiology of the 
claimed condition.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Service Connection for Hypothyroidism

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen, namely that 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected provided there is sufficient medical evidence 
supporting the claim.  71 Fed. Reg. 52744-52747 (codified at 
38 C.F.R. § 3.310(b) (2007)).

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected diabetes and his claimed 
hypothyroidism.  As such, no action is required to establish 
the "baseline level of severity" of his nonservice-
connected hypothyroidism, and the newly enacted provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  

In the instant case, the record reflects that the veteran has 
a current diagnosis of hypothyroidism, as indicated by 
various medical records from 1996 to 2004. 

The service medical records are negative for any thyroid 
problems during service or shortly after service.  The first 
indication of a thyroid condition comes from the 1996 medical 
records where the veteran was diagnosed with hypothyroidism 
and prescribed Synthroid.  The diagnosis was rendered more 
than 26 years after his separation from service.  Overall, 
there is no medical evidence indicating that this condition 
was either incurred in service or due to any in-service 
event. 

In April 2004, the veteran was afforded a VA examination.  
The veteran mentioned to the examiner that his hypothyroidism 
is related to his Agent Orange exposure.  He also told the 
examiner that he has some fatigue, no mental status problems, 
and that he was prescribed levothyroxine (0.15 mg/day) for 
his thyroid condition.  The examiner indicated that the 
veteran has had hypothyroidism for ten years.   The examiner 
also noted that the TSH was normal and the thyroid panel was 
normal at that time.  The examiner also charted that the 
thyroid was not palpable.  The examiner opined that there was 
no indication of a relationship between his hypothyroidism 
and military service.  

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that a thyroid condition was 
manifested during service.  There is no medical opinion or 
any other competent medical evidence of record linking the 
veteran's hypothyroidism to his period of service.  In fact, 
the April 2004 VHA opinion clearly reflects the absence of 
such a causal relationship, and the Board notes that this 
opinion was based on a claims file review and is of 
substantial probative value as a result.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative);   Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 
 
The only evidence of record supporting the veteran's claim as 
to the cause of his hypothyroidism is his own lay opinion and 
articles titled "Thyroid Disease and Diabetes" and "The 
Truth About Diabetes."  The medical texts indicate that a 
common thread may exist between hypothyroidism and diabetes 
mellitus.  While the veteran contends the medical literature 
provides evidence of a nexus between hypothyroidism and 
diabetes mellitus, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
case with any medical certainty, do not amount to competent 
medical evidence to establish a nexus between hypothyroidism 
and diabetes mellitus.  See Mattern v. West, 12 Vet. App. 222 
(1999) ("Generally, an attempt to establish a medical nexus 
. . . solely by generic information in a medical journal or 
treatise 'is too general and inconclusive..."); see also 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998).

Moreover, the veteran has not been shown to posses the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation. 
 
Accordingly, his lay opinion and the medical treatises lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypothyroidism, and 
this appeal must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypothyroidism, to 
include as secondary to service-connected diabetes mellitus 
is denied.


REMAND

The veteran also seeks service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006). 

The Board notes that the veteran underwent a VA examination 
in April 2004 for his hypertension.  However, the VA 
examination does not include an opinion as to whether it is 
as least as likely as not that the hypertension is related to 
his diabetes mellitus.  Therefore, a remand must be 
undertaken to obtain an opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the April 2004 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's hypertension is 
related to or had its onset in service, 
to include as a result of the veteran's 
in-service diabetes mellitus.  All 
necessary special studies or tests should 
be accomplished.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of the hypertension.  Based on a review 
of the claims folder and results of the 
examination, please furnish an opinion 
with respect to the following questions:

(a) What is the likelihood (very likely, 
as likely as not, or highly unlikely) 
that the veteran's hypertension had its 
origin in service, or within the one-year 
period following his discharge from 
service in January 1970?

(b) What is the likelihood (very likely, 
as likely as not, or highly unlikely) 
that the veteran's hypertension was 
casually related to his service-connected 
diabetes mellitus type 2?

(c)  What is the likelihood (very likely, 
as likely as not, or highly unlikely) 
that the veteran's hypertension has 
increased in severity due to or as a 
result of his service-connected diabetes 
mellitus type 2?  In addressing this 
question, the examiner should comment on 
whether any increase in severity of the 
veteran's hypertension is due to the 
natural progression of that disorder; or, 
was it directly caused by the veteran's 
service-connected diabetes mellitus type 
2.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

2.  After completion of the above 
development, the issue of entitlement to 
service connection for hypertension, to 
include as secondary to the service-
connected diabetes mellitus type 2, 
should be reajudicated.  If the 
determination of the benefit sought on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


